DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the micro-controller, smoke detection device, smoke detection mechanism, and a double helix profile must be shown or the features canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:   Claim 3, the limitations “a micro-controller” and “a smoke detection mechanism.”
Claim Objections
Claims 1, 5, 11-15, 17, and 21 are objected to because of the following informalities:  For claims 1, 5, 11-15, and 21, “the fibrous substrate” for consistency. For claim 17, “the one or more airborne particulate combustion byproducts” for consistency.
Appropriate correction is required.
Claim Dependency
Claim 12 depends from claim 14. If this is a mistake, Applicant should change the claim dependency.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a component” in claim 1; “a smoke detection device” in claim 2; “a smoke detection mechanism” in claim 3; and “a characteristic dimension” in claim 4.  See pars [0007], [0008], [0012] - [0017], [0045], [0054].
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, the claim limitation are being interpreted to 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function to avoid interpretation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 Regarding claim 22, for examination on the merits, the structure that accomplishes the functional limitation recited in claim 22 will be also be considered to be disclosed in prior art that teaches the limitations for the apparatus of claim 21.
Regarding lines 1-2 of claim 1, the preamble “…for reducing translucence or opacity caused by smoke within a closed environment” is a statement of intended use and is not further limiting to the structure of the product.  In article claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2111.02 (II).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “to collect or bind one or more airborne particulate combustion byproducts” in claim 1 renders the claim indefinite [emphasis added]. The claim language does not make clear the intended structure that accomplishes the result of “to collect or bind one or more airborne particulate combustion byproducts.”  The following questions are considered:  Does the apparatus collect or bind? Does the limitation “a component” collect or bind?  If the limitation “a component” collect or bind, then what is the component that collect or bind and also apply voltage between the adjacent electrodes? Does the limitation non-thermal microplasma collect or bind?  Does the limitation corresponding discharge gap collect or bind? See the specification at par [0006].
Claim 2 recites the limitation "a smoke detection device" in line 1, and claim 3 recites the limitation "a smoke detection mechanism" in 3.  It is unclear if these limitations should be interpreted as the same or distinct.  If the limitations should be interpreted the same, then amend accordingly with the proper antecedent basis for consistency. Otherwise, if the limitations are distinct, then the specification as originally filed does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention; particularly the phrase “detected by a smoke detection mechanism,” whereas the limitation “a smoke detection mechanism” fails to be clearly defined in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 8-11, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jasper (NPL).
For claims 1 and 21, Jasper discloses an apparatus comprising a fibrous substrate comprising one or more of non-conductive fibers and non-conductive yarns (pp. 193, 199, 200); elongated, substantially parallel electrodes disposed on or embedded in the substrate arranged as one or more pairs of adjacent electrodes, wherein a discharge gap is defined between each pair (Figs. 8.5, 8.6; p. 203); and a component (p. 203) configured for applying a voltage between each pair to generate a non-thermal microplasma in a corresponding discharge gap to collect or bind one or more airborne particulate combustion byproducts (pp. 193-204).
For claim 4
For claim 8, Jasper discloses wherein the component comprises a voltage source in signal communication with the electrodes (pp. 192-193, 195-196, 198-199).
For claim 9, Jasper discloses wherein the component is configured for applying a DC voltage between each pair of adjacent electrodes, wherein the component is configured for one or more of applying the DC voltage at a magnitude ranging from 10V to 100 kV and applying DC voltages in pulses (pp. 192, 199, 202-206).
For claim 10, Jasper discloses wherein the voltage source is configured for applying an AC voltage between each pair of adjacent electrodes (Fig. 8.4; pp. 192, 198-199).
For claim 11, Jasper discloses wherein the substrate comprises one or more of woven, knit and non-woven textile materials (pp. 192, 202).
For claims 22, as interpreted, and 23, Jasper teaches said apparatus wherein deactivating the one or more biological organisms comprises one or more of antimicrobial activity, antiviral activity, and antifungal and wherein the apparatus is further configured for performing one or more of decontamination, disinfection, sterilization, lysis, and biocide action (p. 206).
Claims 1, 4-5, 8-11, 13, 14, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuznetsov (NPL).
For claims 1 and 21, Kuznetsov discloses an apparatus comprising a fibrous substrate comprising one or more of non-conductive fibers and non-conductive yarns (pp. 267-268); elongated, substantially parallel electrodes disposed on or embedded in the substrate arranged as one or more pairs of adjacent electrodes, wherein a discharge gap is defined between each pair (pp. 267-269); and a component  
For claim 4, Kuznetsov discloses wherein each electrode has a characteristic dimension ranging from 1 µm to 1 mm (p. 269).
For claim 5, as interpreted, Kuznetsov discloses wherein the fibrous substrate has a cylindrical configuration (p. 266).
For claim 8, Kuznetsov discloses wherein the component comprises a voltage source in signal communication with the electrodes (p. 267).
For claim 9, Kuznetsov discloses wherein the component is configured for applying a DC voltage between each pair of adjacent electrodes, wherein the component is configured for one or more of applying the DC voltage at a magnitude ranging from 10V to 100 kV and applying DC voltages in pulses (pp. 267, 270).
For claim 10, Kuznetsov discloses wherein the voltage source is configured for applying an AC voltage between each pair of adjacent electrodes (p. 266).
For claim 11, Kuznetsov discloses wherein the substrate comprises one or more of woven, knit and non-woven textile materials (p. 266).
For claim 13
For claim 14, Kuznetsov discloses wherein the substrate is configured for a roll-up disposition in a storage configuration, and for an unrolled disposition in a deployed configuration (Figure 1; p. 266).
For claim 22, as interpreted, and claim 23, Kuznetsov teaches said apparatus wherein deactivating the one or more biological organisms comprises one or more of antimicrobial activity, antiviral activity, and antifungal and wherein the apparatus is further configured for performing one or more of decontamination, disinfection, sterilization, lysis, and biocide action (pp. 266, 268, 260)
Claims 1, 4, 7-9, 11, 13, 17, and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammerstrom (US 6455014).
For claims 1 and 21, Hammerstrom discloses an apparatus comprising a fibrous substrate (Fig. 5) comprising one or more of non-conductive fibers and non-conductive yarns (col. 11, ll. 15-40); elongated, substantially parallel electrodes disposed on or embedded in the substrate arranged as one or more pairs of adjacent electrodes (Figs. 2 and 5; col. 8, l. 52-col. 9, l. 27; col. 11, ll. 17-23), wherein a discharge gap is defined between each pair (Fig. 5; col. 8, ll. 30-51; col. 11, ll. 17-30); and a component configured for applying a voltage between each pair to generate a non-thermal microplasma in a corresponding discharge gap to deactivate one or more biological organisms in air present within the closed environment (col. 7, ll. 1-30; col. 9, l. 35-col. 11, l. 37).
 For claim 4
For claim 7, Hammerstrom discloses wherein the component is a power storage component comprising a battery or a charged capacitor, wherein the apparatus is configured for mobility (col. 3, ll. 34-36; col. 8, ll. 12-29; col. 16, l. 61- col. 17, l. 13; Fig. 16).
For claim 8, Hammerstrom discloses wherein the component comprises a voltage source in signal communication with the electrodes (Figs. 5, 16; col. 16, l. 61- col. 17, l. 22).
For claim 9, Hammerstrom discloses wherein the component is configured for applying a DC voltage between each pair of adjacent electrodes, wherein the component is configured for one or more of applying the DC voltage at a magnitude ranging from 10V to 100 kV and applying DC voltages in pulses (col. 8, ll. 12-29; col. 16, l. 61- col. 17, l. 22).
For claim 11, Hammerstrom discloses wherein the substrate comprises one or more of woven, knit and non-woven textile materials (col. 11, ll. 17-37).
For claim 13, Hammerstrom discloses wherein the substrate is selected from a group comprising one or more of flame-retardant fibers, fiberglass, and aramids (col. 11, ll. 34-37).
For claim 17, Hammerstrom discloses further comprising a trigger for turning the apparatus on for generating the non-thermal microplasma to remove one or more combustion byproducts from the air to reduce translucence or opacity caused by smoke within the closed environment (col. 1, l. 20-col. 2, line 5; col. 17, ll. 14-28).
For claim 22, as interpreted, Hammerstrom teaches said apparatus wherein deactivating the one or more biological organisms comprises one or more of 
For claim 23, Hammerstrom teaches said apparatus wherein the apparatus is further configured for performing one or more of decontamination, disinfection, sterilization, lysis, and biocide action (col. 1, ll. 14-17; col 3, ll. 14-25; col. 5, ll. 55-67; col. 18, ll. 1-17).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jasper.
For claim 17, the teaching of Jasper is set forth above.  It would appear that Jasper may not explicitly state a trigger for tuning said apparatus.  In any case, Jasper does disclose at p. 192 that “plasma textile combines the charging and filtration processes…electric field is tunable and switchable…” and at p. 207 that “[p]lasma textiles are a new class of filters which provide an active, tunable means for nanoparticle filtration…” Consequently, it would have been readily obvious to one having ordinary skill in the art at the effective filing date of the instant invention to employ the tuning capability to the electric field with a trigger (i.e., switch) for tuning on said apparatus in order to improve filtration efficiency with non-thermal microplasma as disclosed in Jasper which would also be capable of the intended result “to remove one .
Claims 5, 6, 14, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerstrom.
For claim 5, as interpreted, the teaching of Hammerstrom is set forth above. Hammerstrom does not explicitly disclose wherein the fibrous substrate has a cylindrical configuration but does describe said fibrous substrate as a flexible “plasma blanket.”    As such, one of ordinary skill in the art at the effective filing date of the present invention would envisage that the fibrous substrate of Hammerstrom is capable of having a cylindrical configuration, similar to a blanket that could be rolled to have a cylindrical configuration.
For claim 6, the teaching of Hammerstrom is set forth above.  Hammerstrom discloses further wherein the electrodes form a double helix profile (64 in Fig. 13; col. 16, ll. 1-41).  One of ordinary skill in the art at the effective filing date of the present invention would find it obvious to have the electrodes form a double helix profile within the cylindrical configuration of the plasma blanket of Fig. 5 in order for a fluid to pass through for decontamination since Hammerstrom teaches this option (col. 17, ll. 48-51).
For claim 14
For claim 12, as interpreted, the teaching of Hammerstrom is set forth above. Hammerstrom discloses wherein the fibrous substrate is configured for removal, clean-up, and subsequent reuse.  The fibrous substrate of Hammerstrom is described as a blanket of a woven material or a non-woven sheet and used to cover most surface (col. 11, ll. 15-37) which means that the fibrous substrate is configured for removal.  Furthermore, one of ordinary skill in the art would envisage said fibrous substrate is capable reuse and clean-up just as blankets are reused and cleaned.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hammerstrom in view of Dunshee (US 6572685).
For claim 15, as interpreted, the teaching of Hammerstrom is set forth above but is silent for said fibrous substrate that comprises a carbon layer.  Dunshee is analogous art and teaches a carbon impregnated foam serves an odor controlling function in addition to the particle collection function (col. 3, ll. 17-35).  It would have been obvious to one having ordinary skill in the art to include the carbon impregnated foam to the fibrous substrate to provide an additional collection function as taught in Dunshee to further increase efficacy of the apparatus.
For claim 16, the teaching of Hammerstrom and Dunshee is set forth above.  Hammerstrom discloses wherein the carbon layer comprises one or more of woven, knit and non-woven textile (col. 11, ll. 17-37).
 Allowable Subject Matter
 Claims 2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim, whereas the base claim is claim 1.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 2 and 3, Although changes in ion current is measured and used to detect smoke in ionization type smoke detectors and is known, the prior art of record does not disclose a smoke detection device in communication with the apparatus.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. For example, US 2013/0000280 discloses a soot detection system (see par [0016]); US 6635228 discloses a smoke detector to enhance safety; US 8157902 discloses self-cleaning surfaces that reduce particulate matter buildup and systems to reduce the amount of particulate matter in the gas stream; US 7258723 discloses regenerating the particulate filter; US 7338684 teaches non-woven, woven and braided continuous fiber composite preforms that are subsequently reinforced with vapor grown carbon fibers; US 7037468 and US 7799290 disclose plasma textile; US 2011/0247499 teaches electrodes which are spaced apart and between which a plasma is generated; US 2021/0112651 teaches a voltage application electrode for generating dielectric barrier plasma; and US 9308366 discloses an electrode used to reduce smoke that can be washed and sterilized for reuse, or disposed of, as a consumable item.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI TURNER whose telephone number is (571) 272-1203. The examiner can normally be reached Monday - Friday, 10:00 am - 2:00 pm (EST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SONJI TURNER/Examiner, Art Unit 1776                                                                                                                                                                                                        February 22, 2022



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776